United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
EDWARD AIR FORCE BASE, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan Sudbury, pro se
Office of Solicitor, for the Director

Docket No. 07-1701
Issued: December 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 12, 2007 appellant filed a timely appeal from the May 23, 2007 decision of the
Office of Workers’ Compensation Programs denying his traumatic injury claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury in the
performance of duty on December 14, 2006, as alleged.
FACTUAL HISTORY
On December 14, 2006 appellant, then a 46-year-old machinist training leader, filed a
traumatic injury claim alleging that he cut the index finger of his left hand that day when it
became caught between a removal tool and a fuselage. Jim Bellay, a coworker, stated that
appellant was removing the bushing when he stepped back and stated that he cut his finger. The
employing establishment stated that appellant reported the incident on December 14, 2006, and
that he lost no time from work. The claim was not controverted.

On December 15, 2006 an unidentified physician at the Sierra Medical Group released
appellant to work on December 16, 2006 with instructions to keep his wound dressing clean and
dry. The physician did not provide a diagnosis of appellant’s condition.
On April 12, 2007 the Office requested additional medical information to establish
appellant’s claim. Appellant did not respond within the allotted time.
By decision dated May 23, 2007, the Office denied appellant’s claim. It found that
appellant’s finger was caught between a tool and a fuselage as alleged. However, because the
treating physician provided no diagnosis, the Office found that appellant had not established fact
of injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation, that an injury was sustained while in the performance
of duty, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must first determine whether “fact of injury” has been
established. “Fact of injury” consists of two components that must be considered in conjunction
with one another. The first component is whether the employee actually experienced the
employment incident that is alleged to have occurred. The second component is whether the
incident caused a personal injury and, generally, this can be established only by medical
evidence.3
When determining whether the implicated employment factors caused the claimant’s
diagnosed condition, the Office generally relies on the rationalized medical opinion of a
physician.4 The Office recognizes, however, that a case may be accepted without a medical
report if: (1) the condition reported is a minor one that can be identified on visual inspection by
a lay person (e.g., burn, laceration, insect sting or animal bite); (2) the injury was witnessed or
reported promptly and no dispute exists as to the fact of injury; and (3) no time was lost from
work due to disability.5

1

5 U.S.C. §§ 8101-8193.

2

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Ellen L. Noble, 55 ECAB 530 (2004).

4

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3.d(1) (July 2000).

2

ANALYSIS
The Office has accepted that appellant caught his finger between a piece of equipment
and a fuselage. Therefore the issue is whether appellant has established that he sustained an
injury as a result of that incident.
On December 15, 2006, the day after the accepted incident, appellant sought medical
treatment from the Sierra Medical Group. An unidentified physician released him to work on
December 16, 2006 with instructions to keep his wound dressing clean and dry. The physician
did not provide a diagnosis of the condition for which he was treating appellant. Though
medical evidence is generally required under the Act, the Board finds that appellant’s claim falls
into the category of cases, described above, that can be established without a physician’s report.
His condition, a cut on the finger, could be identified on visual inspection by a lay person.6 A
coworker witnessed the injury and appellant promptly reported it to the employing
establishment, which did not dispute his claim.7 Finally, despite the fact that an unidentified
physician stated that appellant was to remain off of work for one shift, the employing
establishment indicated that appellant did not lose any time from work.8 The Board finds that
appellant has met his burden of establishing fact of injury.9
CONCLUSION
The Board finds that appellant has established that he sustained an injury in the
performance of duty on December 14, 2006, as alleged.

6

Id. at Chapter 2.0805.3.d(1)(a) (July 2000).

7

Id. at Chapter 2.805.3.d(1)(b) (July 2000).

8

Id. at Chapter 2.805.3.d(1)(c) (July 2000).

9

Cf., Deborah L. Beatty, 54 ECAB 340 (2003), where the Board found that injuries allegedly sustained by
appellant in a motor vehicle accident in the performance of duty were not so obvious and required a rationalized
medical report establishing causal relationship.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 23, 2007 is reversed.
Issued: December 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

